DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1 in the reply filed on 2/3/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spector (US 4884704).
Spector discloses a system for storage of substances comprising: a storage container (10); an adjustable cover (11), the adjustable cover having a drawstring (16), the adjustable cover connected to the base wherein the drawstring is configured to be pulled taut securing the adjustable cover to the base (see Figs. 1, 4).  
Spector further discloses a system for storage of substances comprising: an adjustable cover (11), the adjustable cover having a drawstring (16), the adjustable cover connected to a base (10) wherein the drawstring is configured to be pulled taut securing the adjustable cover to the base (Figs. 1, 4) wherein when turned inside out the cover is configured to be pulled taut before being tied into a knot creating a pouch to secure the substances inside (functional/intended use recitation).  
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Spector which is capable of being used in the intended manner, i.e., to be turned inside out to be used for storage as claimed. There is no structure in Spector that would prohibit such functional intended use (see MPEP 2111).
Spector further discloses the adjustable cover is rectangular in shape (see Figs. 1, 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spector (US 4884704) as applied to claims 1 and 10 above, and further in view of Jones (US 5417354).
Spector discloses all limitations of the claim(s) as detailed above except does not expressly disclose the band/hem being folded and stitched as claimed.
However, Jones teaches constructing a drawstring band/hem with a portion of the material folded over upon itself wherein edges folded over are sewn to a remaining portion (25, 26, Fig. 2).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to form the Spector band/hem via folding and stitching as taught by Jones, in order to form the band/hem for the drawstring as taught by Jones.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second line of stitching, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 4, 5, 13-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spector (US 4884704) in view of Jones (US 5417354) as applied to claims 3 and 12 above, and further in view of Hodgdon (US 2015/0007380).
Spector as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particulars of the drawstring construction as claimed.
However, Hodgdon teaches constructing a drawstring out of plurality of strands of twisted fibers (para 0032) with first and second tabs (22, 26) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the drawstring out of twisted fibers with first and second tabs as taught by Hodgdon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Spector as modified above further discloses a storage container with a bottom surface and sidewalls extending from a perimeter of the bottom surface, the sidewalls terminating a top edge that defines an opening (see Spector Figs. 1-4).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second storage container/cover, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spector (US 4884704) in view of Jones (US 5417354) and Hodgdon (US 2015/0007380) as applied to claim 5 above, and further in view of Nelson (US 2014/0367505).
Spector as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular material of the cover as claimed.
However Nelson teaches constructing a device cover out of cotton, polyester, or nylon (para 0021) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the drawstring out of cotton, polyester, or nylon as taught by Nelson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spector (US 4884704) in view of Jones (US 5417354) and Hodgdon (US 2015/0007380) as applied to claim 16 above, and further in view of Throckmorton (US 2565283).
Spector as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the flange as claimed.

At the time of the invention, it would have been obvious to a person having ordinary skill in the art add the flange taught by Throckmorton to the cover taught by Spector as modified above, in order to provide decoration to the outside of the device as taught by Throckmorton.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 24, 2022